Allen, J.
The fund in question is only $2,608.80, and if it is to go as real estate of William T. Hancock would go in case of intestacy, his widow would be entitled to the whole of it, since he left no issue living. Pub. Sts. c. 124, § 3. If, on the other hand, it is to go as personal estate would go, she would still be entitled to the whole of it. Pub. Sts. c. 135, § 3, cl. 5. Upon any construction of the phrase “ heirs of said William T. Hancock,” the whole fund would go to the widow. Proctor v. Clark, 154 Mass. 45, 49.
Decree accordingly;.